DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/11/2021 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 08/11/2021. Claims 1-20 have been canceled. Claims 21-38 have been added. Claims 21-38 are presented for examination.
Claim Objections
Claims 24, 32-33 are objected to because of the following informalities:  
In claim 24, line 1, “wherein the assigned code is a specie” should be -- wherein the assigned code is a species --.
In claim 32, line 1 and throughout the claim, “patient named medical information” should be – patient-named medical information --.
In claim 32, line 18, “patient named and code indexed medical information” should be – patient-named and code-indexed medical information --.
In claim 32, line 5, “search of past patient symptoms or diagnosis diagnoses” should be -- search of past patient symptoms or diagnoses --.
In claim 33, line 5, “correlats” should be – correlates --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 21, 27, 32, 35 teaches “a separate networked computer EHR database having a non-transitory computer memory,” “A computer database…comprising: (a) data stored on non-transitory memory,” “an electronically searchable computer database comprising a non-transitory memory,” and “a computer EHR database having a non-transitory computer memory,” respectively. However, the specification does not describe the database as having structure; the specification only describes the “memory” as: “the search functionality contains instructions and non-volatile memory comprising at least one code protocol” (¶ 095). This doesn’t describe the structure of how a database or search functionality (i.e., software) comprises a “non-transitory memory” (i.e., hardware). A database or search functionality (i.e., software) may be stored on or associated with a “non-transitory memory” (i.e., hardware), but it is unclear how a database or search functionality (i.e., software) comprises a “non-transitory memory” (i.e., hardware). As is known in the art, databases are not structural items in-and-of themselves; they are a collection of data (see Microsoft Computer Dictionary, Fifth Edition (2002): database n. A file composed of records, each containing fields together with a set of operations for searching, sorting, recombining, and other functions.) Thus, there is inadequate written description as to how a collection of data comprises a non-transitory memory. Because no additional information is given, the disclosure fails to sufficiently describe “a separate networked computer EHR database having a non-transitory computer memory,” “an electronically searchable computer database comprising a non-transitory memory,” and “a computer EHR database having a non-transitory computer memory.”
Claims 22-26 are rejected as being dependent on claim 21.
Claims 28-31 are rejected as being dependent on claim 27.
Claims 33-34 are rejected as being dependent on claim 32.
Claims 36-38 are rejected as being dependent on claim 35.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “a separate networked computer EHR database having a non-transitory computer memory,” “A computer database…comprising: (a) data stored on non-transitory memory,” “an electronically searchable computer database comprising a non-transitory memory,” and “a computer EHR database having a non-transitory computer memory,” respectively, in claims 21, 27, 32, 35 renders the claim indefinite because it is unclear how a database (i.e., a collection of data) can comprise a non-transitory memory. 
Claims 22-26 are rejected as being dependent on claim 21.
Claims 28-31 are rejected as being dependent on claim 27.
Claims 33-34 are rejected as being dependent on claim 32.
Claims 36-38 are rejected as being dependent on claim 35.
The term “A computer database…comprising: (a) data stored on non-transitory memory” in claim 27 renders the claim indefinite because it is unclear where or not the non-transitory memory is part of the database. Are the claims of the present invention claiming just the data or the non-transitory memory? 
Claims 28-31 are rejected as being dependent on claim 27.
The term "a computer database of patient named medical information containing medical codes assigned from past medical services of a named patient where the database includes a software claim 32 renders the claim indefinite because it is unclear what is “comprising” elements “(a)” and “(b)”: the “computer database” or the “test data relevant to the present symptoms and diagnosis of the identified patient”? Furthermore, if Applicant intends for “(a)” and “(b)” to refer to elements of the “computer database” (i.e., the “computer database” comprises another “database” within the database) or if Applicant intends for “(a)” and “(b)” to act as “wherein” clauses that further describe the “computer database.” For examination purposes, the “(a)” and “(b)” refer to clauses further describing the “computer database” mentioned in line 1 of the preamble. 
Claims 33-34 are rejected as being dependent on claim 32.
The term “wherein the search functionality comprises a correlated database” in claim 34 renders the claim indefinite because it is unclear how a “search functionality” comprises a “database.” It is unclear whether Applicant intends for the “database” to be the “search functionality” or if the “search functionality” includes working with the “database” (i.e., transmits and receives information). Per broadest reasonable interpretation, “functionality” is the range of operations that can be run on a computer. How do operations include a database? For examination purposes, “wherein the search functionality comprises a correlated database” is interpreted as: “wherein the search functionality comprises using a correlated database.” 
Claims 36-38 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 24 recites “wherein the assigned code is a specie of a larger group or genus of codes and searching comprises searching the genus and species.” However, claim 23, upon which claim 24 depends, already recites “searching for codes within a family or class of codes wherein the family or class includes the assigned code.” Per broadest reasonable interpretation, “a specie[s] of a larger group of genus of codes” can be interpreted as a member of “a family or class of codes”; thus, claim 23 already recites the limitations of claim 24 and claim 24 does not further limit claim 23. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-26, 35-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements 
Claim 21 is drawn to a method which is within the four statutory categories (i.e., method). Claim 35 is drawn to a system which is within the four statutory categories (i.e., machine). 
Independent claim 21 recites (a) [receiving] during a patient encounter…a patient identifier, including patient name, and a patient medical condition, thereby creating a patient specific record; (b) assigning…in real-time from codes derived from a protocol of medical codes and generated…, at least one patient specific code containing alphanumeric or numeric characters correlated to the patient medical condition, wherein the assigning comprises: (i) matching words in the patient medical condition with medical code descriptors associated with the codes, (ii) correlating words of the patient medical condition with recognized medical terminology for matching with the medical code descriptors, and (iii) recognizing words used to describe the medical condition with past word usage of medical conditions and resulting past selected codes; (c) indexing…the patient medical condition with respect to the assigned codes, thereby transforming the patient specific record; (d) storing…the patient specific record comprising the patient identifier and the indexed patient medical condition; (e) [receiving]…a search including the patient identifier and at least one assigned patient specific code…; (f) retrieving…portions of the patient specific record corresponding to the patient identifier and assigned code and representing past medical diagnosis, treatment, or test; and (g) [providing] the retrieved portions of the patient specific record contemporaneous with the patient encounter to facilitate the diagnosis, treatment or testing of the patient medical condition, wherein the method improves rapid retrieval of relevant portions of the patient specific record...
Independent claim 35 recites [receive] during a patient encounter…a patient identifier, including patient name, and a patient medical condition, thereby creating a patient specific record; assign…in real-time from codes derived from a protocol of medical codes and generated…, at least one patient specific code containing alphanumeric or numeric characters correlated to the patient medical condition, wherein the assigning comprises: match words in the patient medical condition with medical code descriptors associated with the codes, correlate words of the patient medical condition with recognized medical terminology for matching with the medical code descriptors, and recognize words used to describe the 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “software” on an “electronic device,” the claim encompasses helping a user (i.e., clinician) follow a series of rules or instructions to organize, search for, and retrieve relevant patient records (i.e., indexing), which is described as human activity in ¶ 010, ¶ 020 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 21 recites additional elements (i.e., electronic device including a memory, a display device, a data input device, software including machine learning software, EHR database; a separate networked computer EHR database having a non- transitory computer memory; network or Internet) to perform the abstract idea. Claim 35 recites additional elements (i.e., electronic device including a memory, a display device, a data input device, software including machine learning software, a plurality of searchable EHR databases; network or Internet) to perform the abstract idea. Looking to the specifications, the electronic device including a memory, a display device, a data input device, software including machine learning software, and database is described at a high level of generality (¶ 025; ¶ 095; ¶ 0114), such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., database, software, non-transitory memory) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “storing, via a separate networked computer EHR database having a non- transitory computer memory, the patient specific record” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Kariathungal et al. (U.S. Patent App. Pub. No. US 2008/0120296 A1, hereinafter referred to as "Kariathungal") (Kariathungal: ¶ 0026-0031) and HOSSEINI et al. (U.S. Patent App. Pub. No. US 2018/0294047 A1) (Hosseini: ¶ 0124-0126), storing data in an external database is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Also, the limitations of “submitting, via the input device over a network or Internet, a search” and “retrieving, via the network or Internet from the EHR database, portions” is determined to constitute well-understood, routine, and conventional elements/functions. Receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions, and thus, cannot provide “significantly more.” See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the 
Dependent claims 22-26, 36-38 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 22-26, 36-38 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 27-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “database.” Independent claims 27, 32, as well as the specification, provides little guidance as to what constitutes the claimed system.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a database may cover forms of software per se in view of the ordinary and customary meaning of database, particularly when the specification is silent. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a software per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to a system that covers software per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such an application that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes software per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a software per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. Patent App. Pub. No. US 2019/0130073 A1, hereinafter referred to as "Sun") in view of Kariathungal et al. (U.S. Patent App. Pub. No. US 2008/0120296 A1, hereinafter referred to as "Kariathungal").
Regarding (new) claim 21, Sun teaches a method to improve computer search functionality of EHR databases wherein the method is stored on an electronic device including a memory, a display device, a data input device, and software for implementing the method, and at least one networked and searchable EHR database of past medical diagnoses, treatments or testing in communication with the electronic device (Sun: figure 1, i.e., the system includes “User Interface” 110, 140 for display and input, software modules 102-106, and databases 160, 170; ¶ 0054; ¶ 0126; ¶ 0140; ¶ 0207-0208), the method comprising: 
(a) inputting during a patient encounter, via the input device, a patient identifier, including patient name, and a patient medical condition (Sun: figure 3a, i.e., user interface for “Document” “Creation” allows for input of “Patient Name” and text panel for “Chief complaint” and other medical information; ¶ 0051), thereby creating a patient specific record (Examiner interprets the “creating a patient specific record” as a natural consequence or result of the actively recited “inputting,” and the “thereby” limitation does not provide patentable distinction over the cited prior art); 
(b) assigning, via the software including machine learning software (Sun: ¶ 0088-0089), in real-time (Sun: ¶ 0158, i.e., “using the NLU engine to generate medical billing codes (or other annotations) and links of the types described herein…performed with "live" documents being used in a business (e.g., in a live production environment)…performed in real time with use of the NLU engine”) from codes derived from a protocol of medical codes and generated by the machine learning software, at least one patient specific code containing alphanumeric or numeric characters correlated to the patient medical condition (Sun: ¶ 0098, i.e., “given the input text, "His sinuses are constantly inflamed," in some embodiments, an entity detection model together with a relation model (or a single model performing both functions) may identify the tokens "sinuses," "constantly" and "inflamed" as representing a medical fact. In some embodiments, a normalization/coding process may then be applied to identify the standard form for documenting "constantly inflamed sinuses" as "sinusitis, chronic." Alternatively or additionally, in some embodiments the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for "sinusitis, chronic" is ICD-9 code #473”; ¶ 0163), wherein the assigning comprises: 
(i) matching words in the patient medical condition with medical code descriptors associated with the codes (Sun: ¶ 0098, i.e., “given the input text, "His sinuses are constantly inflamed," in some embodiments, an entity detection model together with a relation model (or a single model performing both functions) may identify the tokens "sinuses," "constantly" and "inflamed" as representing a medical fact. In some embodiments, a normalization/coding process may then be applied to identify the standard form for documenting "constantly inflamed sinuses" as "sinusitis, chronic." Alternatively or additionally, in some embodiments the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for "sinusitis, chronic" is ICD-9 code #473”; ¶ 0163), 
(Sun: ¶ 0098, i.e., “given the input text, "His sinuses are constantly inflamed," in some embodiments, an entity detection model together with a relation model (or a single model performing both functions) may identify the tokens "sinuses," "constantly" and "inflamed" as representing a medical fact. In some embodiments, a normalization/coding process may then be applied to identify the standard form for documenting "constantly inflamed sinuses" as "sinusitis, chronic." Alternatively or additionally, in some embodiments the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for "sinusitis, chronic" is ICD-9 code #473”; ¶ 0163), and 
(iii) recognizing words used to describe the medical condition with past word usage of medical conditions and resulting past selected codes (Sun: ¶ 0098, i.e., “given the input text, "His sinuses are constantly inflamed," in some embodiments, an entity detection model together with a relation model (or a single model performing both functions) may identify the tokens "sinuses," "constantly" and "inflamed" as representing a medical fact. In some embodiments, a normalization/coding process may then be applied to identify the standard form for documenting "constantly inflamed sinuses" as "sinusitis, chronic." Alternatively or additionally, in some embodiments the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for "sinusitis, chronic" is ICD-9 code #473”; ¶ 0163); 
(c) indexing, via a database on the electronic device, the patient medical condition with respect to the assigned codes (Sun: ¶ 0131-0132; ¶ 0155, i.e., “The diagnostic code 1222 may be associated with the diagnosis 1212 using a link 1232, and the procedure code 1224 may be associated with the procedure 1214 using a link 1234. The links 1232 and 1234 may be entries in a field of a database table associating annotations 1220 with portions of the text 1210, or they may be pointers or any other suitable data association”), thereby transforming the patient specific record (Examiner interprets the “transforming the patient specific record” as a natural consequence or result of the actively recited “indexing,” and the “thereby” limitation does not provide patentable distinction over the cited prior art); 
Yet, Sun does not explicitly teach, but Kariathungal teaches, in the same field of endeavor, 
 (d) storing, via a separate networked computer EHR database having a non-transitory computer memory, the patient specific record comprising the patient identifier and the indexed patient medical condition (Kariathungal: ¶ 0026, i.e., Kariathungal teaches “The PCP systems 108 send patient medical data to a data warehouse located on a data warehouse system 104,” which in the context of Sun, a person having ordinary skill in the art would have understood could be the claimed storing of the patient specific record at a separate networked computer EHR database; ¶ 0027-0031); 
 (e) submitting, via the input device over a network or Internet, a search including the patient identifier (Kariathungal: ¶ 0044) and at least one assigned patient specific code (Kariathungal: ¶ 0060-0061) to at least one computer EHR database containing patient medical records (Kariathungal: ¶ 0051, i.e., “a user at the workstation 510 requests patient-related data via a web browser that accesses the web portal 520…the web portal 520 requests the data from the data store 530, such as from an EMR data mart, via a network, such as the Internet”); 
(f) retrieving, via the network or Internet from the EHR database, portions of the patient specific record corresponding to the patient identifier and assigned code (Kariathungal: ¶ 0051, i.e., “the web portal 520 requests the data from the data store 530, such as from an EMR data mart, via a network, such as the Internet or a private network. The data store 530 returns the requested data to the workstation 510 via the web portal 520”) and representing past medical diagnosis, treatment, or test (Kariathungal: ¶ 0035); and 
(g) transmitting the retrieved portions of the patient specific record contemporaneous with the patient encounter (Kariathungal: ¶ 0051, i.e., “the data store 530 returns the requested data to the workstation 510 via the web portal 520”) to facilitate the diagnosis, treatment or testing of the patient medical condition (Examiner interprets the reason for transmitting the retrieved portions (i.e., “to facilitate the diagnosis, treatment or testing”) as intended use, or result of the “transmitting,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur), wherein the method improves rapid retrieval of relevant portions of the patient specific record from the searchable EHR database (Examiner interprets the “improves rapid retrieval” as a natural consequence or result of the actively recited “method,” and the “wherein” limitation does not provide patentable distinction over the cited prior art).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the storing, via a separate networked computer EHR database having a non-transitory computer memory, the patient specific record, submitting, via the input device over a network or Internet, a search, retrieving, via the network or Internet from the EHR database click, portions of the patient specific record, and transmitting the retrieved portions of the patient specific record, as taught by Kariathungal, within the system of Sun, with the motivation to “provide useful information back to a patient level” (Kariathungal: ¶ 0040).
Regarding (new) claim 22, Sun and Kariathungal teach the method of claim 21 wherein the code is selected from a code protocol comprising ICD, CPT or HCPCS codes (Sun: ¶ 0098, i.e., “the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for "sinusitis, chronic" is ICD-9 code #473”; ¶ 0163, i.e., “CAC application 1475 may suggest one or more ICD10 codes to medical facts”).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 23, Sun and Kariathungal teach the method of claim 21 further comprising searching for codes within a family or class of codes wherein the family or class includes the assigned code (Kariathungal: ¶ 0060; ¶ 0061, i.e., “the interface may have diagnostic codes listed for selection to search. A user may then search on either or both of the clinical conditions and codes by selecting conditions/codes from a flat or tiered listing or menu and/or by manually entering conditions/codes to select the clinical conditions and/or other criteria to be used to be applied to the database and search”).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 24, Sun and Kariathungal teach the method of claim 23 wherein the assigned code is a specie of a larger group or genus of codes and searching comprises searching the genus and species (Kariathungal: ¶ 0060; ¶ 0061, i.e., “the interface may have diagnostic codes listed for selection to search. A user may then search on either or both of the clinical conditions and codes by selecting conditions/codes from a flat or tiered listing or menu and/or by manually entering conditions/codes to select the clinical conditions and/or other criteria to be used to be applied to the database and search”).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 25, Sun and Kariathungal teach the method of claim 21 further comprising using the retrieved portions of the patient specific record to a present medical diagnosis (Kariathungal: ¶ 0032, i.e., “an EMR database record includes data such as…diagnoses”; ¶ 0044, i.e., “The corresponding patient chart may be retrieved and displayed”; ¶ 0052).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 26, Sun and Kariathungal teach the method of claim 21 further comprising assigning treatment or test codes relevant to the patient medical condition (Sun: ¶ 0098, i.e., “given the input text, "His sinuses are constantly inflamed," in some embodiments, an entity detection model together with a relation model (or a single model performing both functions) may identify the tokens "sinuses," "constantly" and "inflamed" as representing a medical fact. In some embodiments, a normalization/coding process may then be applied to identify the standard form for documenting "constantly inflamed sinuses" as "sinusitis, chronic." Alternatively or additionally, in some embodiments the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for "sinusitis, chronic" is ICD-9 code #473”; ¶ 0163).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 27, Sun teaches a computer database of patient identified medical information including patient name, text of past medical diagnosis, and assigned code correlated to the diagnosis comprising: 
(a) data stored on non-transitory memory of patient identified medical information (Sun: figure 1, element 160, i.e., “Patient History Records”; ¶ 0054) including patient name, text of past medical diagnosis, and assigned code correlated to the past medical diagnosis (Sun: ¶ 0047; ¶ 0129-0132); 
Yet, Sun does not explicitly teach, but Kariathungal teaches, in the same field of endeavor, 
 (b) a search engine to electronically access the data in real-time without human intervention (Examiner interprets the “electronically access the data in real-time without human intervention” as a natural consequence or result of the actively recited steps (i) through (iii), and the limitation does not provide patentable distinction over the cited prior art) including: 
(i) inputting a patient identifier (Kariathungal: ¶ 0044); 
(ii) inputting an assigned code correlated to a present patient medical condition (Kariathungal: ¶ 0060, i.e., “”Terms or input by a user may be codified according to a diagnostic code”; ¶ 0061, i.e., “a search interface may have clinical conditions listed, such as a person who had a heart attack with complications from diabetes, and the interface may have diagnostic codes listed for selection to search”); and 
(iii) conducting a search of the database using the patient identifier (Kariathungal: ¶ 0044) and assigned code to the present patient medical condition (Kariathungal: ¶ 0058; ¶ 0060-0061).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 28, Sun and Kariathungal teach the search engine of claim 27 further comprising capability for electronically retrieving and transmitting information from the database in real- time (Kariathungal: ¶ 0033, i.e., Examiner interprets the “patient cohort reports 212 may be automatically generated” as the claimed access of the information in real-time; ¶ 0034, i.e., “the ability to create patient cohort reports 212 based on querying longitudinal patient data is supported by the ability to connect all records relating to a single patient in the data warehouse 210”).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 29, Sun and Kariathungal teach the database of claim 27 wherein the assigned medical code correlated to the past medical diagnosis is derived from an ICD, CPT or HCPCS code protocol (Kariathungal: ¶ 0060).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 30, Sun and Kariathungal teach the database of claim 27 wherein the database is accessible via a network or Internet (Kariathungal: ¶ 0051, i.e., “a user at the workstation 510 requests patient-related data via a web browser that accesses the web portal 520…the web portal 520 requests the data from the data store 530, such as from an EMR data mart, via a network, such as the Internet”).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 31, Sun and Kariathungal teach the database of claim 27 wherein the search engine has the capability to search codes having a parent-child, class-subclass or genus-species relationship to the code assigned to the present medical condition (Kariathungal: ¶ 0060; ¶ 0061, i.e., “the interface may have diagnostic codes listed for selection to search. A user may then search on either or both of the clinical conditions and codes by selecting conditions/codes from a flat or tiered listing or menu and/or by manually entering conditions/codes to select the clinical conditions and/or other criteria to be used to be applied to the database and search”).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 32, Sun teaches a computer database of patient named medical information (Sun: figure 1, element 160, i.e., “Patient History Records”; ¶ 0054; ¶ 0070) containing medical codes assigned from past medical services of a named patient (Sun: ¶ 0129-0132) where the (Sun: ¶ 0133, i.e., “query a particular code to see which portion(s) of text are linked to that code…the document in which the linked text appears is displayed in panel 720 (in this case it is the same Discharge Summary, scrolled to a particular section)”; ¶ 0207) comprising: 
(a) an electronically searchable computer database (Sun: figure 1, element 160, i.e., “Patient History Records”; ¶ 0054) comprising a non-transitory memory (Sun: ¶ 0208) containing patient named medical information (Sun: figure 7a, i.e., Examiner interprets the information from the documents listed in the “Document List” 710 as the claimed patient medical information; ¶ 0131) including past diagnoses, treatments or tests wherein the patient named medical information contains medical codes of diagnoses, treatments or tests (Sun: ¶ 0131, i.e., “codes in the current list were automatically suggested by the CAC system”; ¶ 0132, i.e., “link between a particular code and the portion(s) of the documentation text from which the code was derived”) derived utilizing a medical code protocol including ICD, CPT or HCPCS code protocols (Sun: ¶ 0098, i.e., “the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for "sinusitis, chronic" is ICD-9 code #473”; ¶ 0163, i.e., “CAC application 1475 may suggest one or more ICD10 codes to medical facts”); and 
Yet, Sun does not explicitly teach, but Kariathungal teaches, in the same field of endeavor, 
 (b) the electronically searchable computer database includes software that provides search functionality that allows a search request containing presently assigned diagnostic codes from the medical code protocol to electronically search and retrieve in real-time without human intervention patient named and code indexed medical information pertaining to past symptoms or diagnoses and past treatments or tests (Kariathungal: ¶ 0033, i.e., Examiner interprets the “patient cohort reports 212 may be automatically generated” as the claimed search and retrieval in real-time without human intervention; ¶ 0058, i.e., “a user may execute a search using one or more terms or criteria for the search”; ¶ 0060-0061).

Regarding (new) claim 33, Sun and Kariathungal teach the database of claim 32 further comprising search functionality that includes artificial intelligence or machine learning that 
(a) matches words in the patient medical condition with medical code descriptors associated with the codes (Sun: ¶ 0098, i.e., “given the input text, "His sinuses are constantly inflamed," in some embodiments, an entity detection model together with a relation model (or a single model performing both functions) may identify the tokens "sinuses," "constantly" and "inflamed" as representing a medical fact. In some embodiments, a normalization/coding process may then be applied to identify the standard form for documenting "constantly inflamed sinuses" as "sinusitis, chronic." Alternatively or additionally, in some embodiments the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for "sinusitis, chronic" is ICD-9 code #473”; ¶ 0163); 
(b) correlats words of the patient medical condition with recognized medical terminology for matching with the medical code descriptors (Sun: ¶ 0098, i.e., “given the input text, "His sinuses are constantly inflamed," in some embodiments, an entity detection model together with a relation model (or a single model performing both functions) may identify the tokens "sinuses," "constantly" and "inflamed" as representing a medical fact. In some embodiments, a normalization/coding process may then be applied to identify the standard form for documenting "constantly inflamed sinuses" as "sinusitis, chronic." Alternatively or additionally, in some embodiments the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for "sinusitis, chronic" is ICD-9 code #473”; ¶ 0163); 
(c) recognizes words used to describe the medical condition with past word usage of medical conditions and resulting past selected codes (Sun: ¶ 0098, i.e., “given the input text, "His sinuses are constantly inflamed," in some embodiments, an entity detection model together with a relation model (or a single model performing both functions) may identify the tokens "sinuses," "constantly" and "inflamed" as representing a medical fact. In some embodiments, a normalization/coding process may then be applied to identify the standard form for documenting "constantly inflamed sinuses" as "sinusitis, chronic." Alternatively or additionally, in some embodiments the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for "sinusitis, chronic" is ICD-9 code #473”; ¶ 0163); and 
(d) correlates at least one code of medical condition to a code of treatment or test (Sun: ¶ 0098, i.e., “given the input text, "His sinuses are constantly inflamed," in some embodiments, an entity detection model together with a relation model (or a single model performing both functions) may identify the tokens "sinuses," "constantly" and "inflamed" as representing a medical fact. In some embodiments, a normalization/coding process may then be applied to identify the standard form for documenting "constantly inflamed sinuses" as "sinusitis, chronic." Alternatively or additionally, in some embodiments the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for "sinusitis, chronic" is ICD-9 code #473”; ¶ 0163).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 34, Sun and Kariathungal teach the database of claim 32 wherein the search functionality comprises a correlated database (Kariathungal: ¶ 0032).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 35, Sun teaches a system to improve computer search functionality of an of EHR database comprising: 
an electronic device including a memory, a display device, a data input device, and software for implementing the method, and a plurality of searchable EHR databases of past medical diagnoses, treatments or testing in communication with the electronic device (Sun: figure 1, i.e., the system includes “User Interface” 110, 140 for display and input, software modules 102-106, and databases 160, 170; ¶ 0054; ¶ 0126; ¶ 0140; ¶ 0207-0208), 
the system configured to: 
(Sun: figure 3a, i.e., user interface for “Document” “Creation” allows for input of “Patient Name” and text panel for “Chief complaint” and other medical information; ¶ 0051), thereby creating a patient specific record (Examiner interprets the “creating a patient specific record” as a natural consequence or result of the actively recited “inputting,” and the “thereby” limitation does not provide patentable distinction over the cited prior art); 
assign, via the software including machine learning software (Sun: ¶ 0088-0089) in real-time (Sun: ¶ 0158, i.e., “using the NLU engine to generate medical billing codes (or other annotations) and links of the types described herein…performed with "live" documents being used in a business (e.g., in a live production environment)…performed in real time with use of the NLU engine”) from codes derived from a protocol of medical codes and generated by the machine learning software, at least one patient specific code containing alphanumeric or numeric characters correlated to the patient medical condition (Sun: ¶ 0098, i.e., “given the input text, "His sinuses are constantly inflamed," in some embodiments, an entity detection model together with a relation model (or a single model performing both functions) may identify the tokens "sinuses," "constantly" and "inflamed" as representing a medical fact. In some embodiments, a normalization/coding process may then be applied to identify the standard form for documenting "constantly inflamed sinuses" as "sinusitis, chronic." Alternatively or additionally, in some embodiments the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for "sinusitis, chronic" is ICD-9 code #473”; ¶ 0163), wherein the assigning comprises: 
match words in the patient medical condition with medical code descriptors associated with the codes (Sun: ¶ 0098, i.e., “given the input text, "His sinuses are constantly inflamed," in some embodiments, an entity detection model together with a relation model (or a single model performing both functions) may identify the tokens "sinuses," "constantly" and "inflamed" as representing a medical fact. In some embodiments, a normalization/coding process may then be applied to identify the standard form for documenting "constantly inflamed sinuses" as "sinusitis, chronic." Alternatively or additionally, in some embodiments the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for "sinusitis, chronic" is ICD-9 code #473”; ¶ 0163), 
correlate words of the patient medical condition with recognized medical terminology for matching with the medical code descriptors (Sun: ¶ 0098, i.e., “given the input text, "His sinuses are constantly inflamed," in some embodiments, an entity detection model together with a relation model (or a single model performing both functions) may identify the tokens "sinuses," "constantly" and "inflamed" as representing a medical fact. In some embodiments, a normalization/coding process may then be applied to identify the standard form for documenting "constantly inflamed sinuses" as "sinusitis, chronic." Alternatively or additionally, in some embodiments the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for "sinusitis, chronic" is ICD-9 code #473”; ¶ 0163), and 
recognize words used to describe the medical condition with past word usage of medical conditions and resulting past selected codes (Sun: ¶ 0098, i.e., “given the input text, "His sinuses are constantly inflamed," in some embodiments, an entity detection model together with a relation model (or a single model performing both functions) may identify the tokens "sinuses," "constantly" and "inflamed" as representing a medical fact. In some embodiments, a normalization/coding process may then be applied to identify the standard form for documenting "constantly inflamed sinuses" as "sinusitis, chronic." Alternatively or additionally, in some embodiments the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for "sinusitis, chronic" is ICD-9 code #473”; ¶ 0163); 
index, via a database on the electronic device, the patient medical condition with respect to the assigned codes (Sun: ¶ 0131-0132; ¶ 0155, i.e., “The diagnostic code 1222 may be associated with the diagnosis 1212 using a link 1232, and the procedure code 1224 may be associated with the procedure 1214 using a link 1234. The links 1232 and 1234 may be entries in a field of a database table associating annotations 1220 with portions of the text 1210, or they may be pointers or any other suitable data association”), thereby transforming the patient specific record (Examiner interprets the “transforming the patient specific record” as a natural consequence or result of the actively recited “indexing,” and the “thereby” limitation does not provide patentable distinction over the cited prior art); 
Yet, Sun does not explicitly teach, but Kariathungal teaches, in the same field of endeavor, 
store, via a computer EHR database having a non-transitory computer memory, the patient specific record comprising the patient identifier and the indexed patient medical condition (Kariathungal: ¶ 0026, i.e., Kariathungal teaches “The PCP systems 108 send patient medical data to a data warehouse located on a data warehouse system 104,” which in the context of Sun, a person having ordinary skill in the art would have understood could be the claimed storing of the patient specific record at a separate networked computer EHR database; ¶ 0027-0031); 
submit, via the input device over a network or Internet, a search including the patient identifier (Kariathungal: ¶ 0044) and at least one assigned patient specific code (Kariathungal: ¶ 0060-0061) to at least one computer EHR database containing patient medical records (Kariathungal: ¶ 0051, i.e., “a user at the workstation 510 requests patient-related data via a web browser that accesses the web portal 520…the web portal 520 requests the data from the data store 530, such as from an EMR data mart, via a network, such as the Internet”); 
retrieve, via the network or Internet from the EHR database, portions of the patient specific record corresponding to the assigned code (Kariathungal: ¶ 0051, i.e., “the web portal 520 requests the data from the data store 530, such as from an EMR data mart, via a network, such as the Internet or a private network. The data store 530 returns the requested data to the workstation 510 via the web portal 520”) and representing past medical diagnosis, treatment, or test (Kariathungal: ¶ 0035), and 
transmit the retrieved portions of the patient specific record contemporaneous with the patient encounter (Kariathungal: ¶ 0051, i.e., “the data store 530 returns the requested data to the workstation 510 via the web portal 520”) to facilitate the diagnosis, treatment or testing of the patient medical condition (Examiner interprets the reason for transmitting the retrieved portions (i.e., “to facilitate the diagnosis, treatment or testing”) as intended use, or result of the “transmitting,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur), wherein the system achieves real-time retrieval of relevant portions of the patient specific record from the searchable EHR database (Examiner interprets the “improves rapid retrieval” as a natural consequence or result of the actively recited “method,” and the “wherein” limitation does not provide patentable distinction over the cited prior art).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 36, Sun and Kariathungal teach the display device of claim 35 further comprising a one-touch component to initiate a search of an EHR database (Kariathungal: ¶ 0007, i.e., “a patient's history may be available at a touch of a button”; ¶ 0044, i.e., “The user may search by the EPID, for example, and…select an EPID number to activate a search”).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 37, Sun and Kariathungal teach the display device of claim 35 further comprising an ability to select a broad, narrow or customized search of an EHR database (Kariathungal: ¶ 0058).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 38, Sun and Kariathungal teach the display device of claim 35 further comprising a one-touch component to save patient identifier, data and assigned codes as patient specific record in an EHR database (Sun: figure 5, i.e., Examiner interprets the “Save” button on the bottom control panel as the claimed one-touch component because it allows for the saving of the “Patient Name,” data, and “ICD” codes in the identified “Problems” as a “Document”; ¶ 0123).
The obviousness of combining the teachings of Sun and Kariathungal are discussed in the rejection of claim 21, and incorporated herein.
Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 08/11/2021.
In the remarks, Applicant argues in substance that:
Regarding the 101 rejections, 
“Note the recent TecSec decision…The preamble to Applicant's claim 21 states explicitly that the claim is for specific improvement in computer capability, i.e., improved computer search functionality of EHR databases. This improved computer search functionality allows the computer to search a database of past patient specific diagnoses, treatments and test utilizing the patient name and assigned codes to a present patient diagnosis. This search can be conducted in real-time and the search results communicated to a clinician requesting the search. It will be appreciated that computers can not presently perform this task in real-time due to the unorganized and differently formatted patient medical records stored on databases. Currently, computers lack the capability to parse these patient medical records in real-time. The Applicant's disclosure add and structures data to provide this capability and solve this technical problem”; “as in Core Wireless, the Applicant's disclosure and claim 35 pertain to a user interface (device) that provides a main menu (see Applicant's Figure 11 discussed below) that enables rapid access to stored data, i.e., the stored data contained in an EHR database. As in Core Wireless the Applicant's claimed method improves "the efficiency of using the electronic device" and accessing "stored data" from a main menu. As disclosed in the Applicant's specification, existing computers are unable to search an EHR database in real-time. The conventional databases, stored on computer memory, comprise a jumbled assortment of text entries describing patient conditions, treatments and test results. A computer is unable to timely parse the stored information”; “Continuing with the court's analysis of Uniloc, the court determined that claims directed to a method step of adding a data field (the Applicant is adding a data field, i.e., an assigned code that serves as an index), wherein the data field resulted in reduced delay of conventional systems (as does the Applicant's indexed database), improved the efficiency and therefore the functioning of computers. This improvement was deemed to be patent eligible. Again it will be 
“the focus of its claims include the creation of a new database structure, i.e., an indexed database structure, thereby allowing the computer to more quickly search the database. The system of claim 35 creates such a new database structure. The revised database structure achieved by the Applicant's disclosure solves a computer technical problem, i.e., the existing databases are too disorganized and unstructured to allow real-time searching, thereby making a past patient history unavailable to a clinician attempting to diagnose and treat a present patient malady. Conventional computers do not have the capacity or capability to parse through the electronically stored records in the current database structure. This technical problem is real”; “It will be appreciated that the Applicant's claims 21 and 35 transform the database structure, thereby allowing the computer to readily search and retrieve information from the database. The Applicant's indexed database functions differently from the conventional EHR database. With the Applicant's method and system, the computer can quickly search the alphanumeric codes in contrast to attempting to parse and 
Regarding the 101 “software per se” rejections, “a database constitutes data held on a computer memory. The database is held on non-transitory memory. Software constitutes instruction of how the data is to be manipulated.”
Regarding the 103 rejections, the prior art references do not teach the now-canceled claim limitations because “First, the combination of the Sun reference and the Kariathungal reference do not pertain to submission or retrieval of data from a database in real-time during the course of a patient encounter”; “Second, Sun does not integrate the codes with the text of the patient medical condition which are submitted to an EHR database. The Examiner appears to dismiss this missing element as merely something obvious. The Examiner does not, however, make a prima facie case for this. Also the required claim step of "storing, via a computer EHR database having a non-transitory computer memory, the patient specific record comprising the patient identifier and the indexed patient medical condition;" cannot be characterized a statement of intended use. Also this is an explicit claim limitation and not an unclaimed feature stated in the specification”; “Further, the combination of Sun and Kariathungal do not teach using codes for searching a database…Note that claim 21 and 35 require the patient identifier to include the patient name.”
In response to Applicant’s argument that (a) regarding the 101 rejections:
“Note the recent TecSec decision…The preamble to Applicant's claim 21 states explicitly that the claim is for specific improvement in computer capability, i.e., improved computer search functionality of EHR databases. This improved computer search functionality allows the computer to search a database of past patient specific diagnoses, treatments and test utilizing the patient name and assigned codes to a present patient diagnosis. This search can be conducted in real-time and the search results communicated to a clinician requesting the search. It will be appreciated that computers can not presently perform this task in real-time due to the unorganized and differently formatted patient medical records stored on databases. Currently, computers lack the capability to parse these patient medical records in real-time. The Applicant's disclosure add and structures data to provide this capability and solve this technical problem”; “as in Core Wireless, the Applicant's disclosure and claim 35 pertain to a user interface (device) that provides a main menu (see Applicant's Figure 11 discussed below) that enables rapid access to stored data, i.e., the stored data contained in an EHR database. As in Core Wireless the Applicant's claimed method improves "the efficiency of using the electronic device" and accessing "stored data" from a main menu. As disclosed in the Applicant's specification, existing computers are unable to search an EHR database in real-time. The conventional databases, stored on computer memory, comprise a jumbled assortment of text entries describing patient conditions, treatments and test results. A computer is unable to timely parse the stored information”; “Continuing with the court's analysis of Uniloc, the court determined that claims directed to a method step of adding a data field (the Applicant is adding a data field, i.e., an assigned code that serves as an index), wherein the data field resulted in reduced delay of conventional systems (as does the Applicant's indexed database), improved the efficiency and therefore the functioning of computers. This improvement was deemed to be patent eligible. Again it will be appreciated that the Applicant's disclosure reduces delay in computer functionality by allowing the assignment of codes, transformation of patient specific records to include an index comprising these codes, and the search and retrieval of data from the indexed database in real-time”; “Similarly, the Finqin decision (cited in the 2020 decision of TecSec) looked to the software improvements of Enfish, LLC v. Microsoft Corp., 822 F. 3d 1253 (Fed. Cir. 2016) pertaining to software changing database architecture. The court in Finqin stated with approval that Enfish patent eligible software changes created in database architecture did more than perform familiar tasks with greater speed and efficiency, but "it actually permitted users to launch and construct databases in a new way". Similarly, the Applicant's software creates and transforms or construct a database in a new way, i.e., the patient specific records which are stored in the EHR database contain an alphanumeric index”; “the Applicant's claims for changed computer database architecture were patentable subject matter”:
It is respectfully submitted that Examiner has considered Applicant’s arguments but does not find them persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:
Applicant argues “The preamble to Applicant's claim 21 states explicitly that the claim is for specific improvement in computer capability, i.e., improved computer search functionality of EHR databases.” Applicant’s arguments rely on language solely recited in preamble recitations in claim(s). When reading the preamble in the context of the entire claim, the recitation “improve computer search functionality of EHR databases” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant argues “Currently, computers lack the capability to parse these patient medical records in real-time” and “Applicant's disclosure reduces delay in computer functionality.” Applicant also points to Core Wireless, Uniloc, Finjin, TecSec, Enfish, and similar court cases as eligible subject matter. However, unlike the aforementioned cases, Examiner cannot find and Applicant has not identified any support for the alleged technological problem or other technological problems caused by the technological environment to which the claims are confined in the disclosure of the application (i.e., general purpose computer). Applicant's specification only describes the invention as addressing the problem of “a treating clinician receiving the relevant portion of a patient's medical history in real-time,” which is considered as “administration of health care to individuals” (¶ 05; ¶ 087-088), which is an administrative problem and not a technical problem. Examiner would like to point out that even a technical solution to a non-technical problem does not integrate the judicial exception into a practical application. The disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as 
Applicant argues “the Applicant's software creates and transforms or construct a database in a new way.” However, Applicant fails to point to the recited claim limitations that reflect the alleged arguments. Moreover, “although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination…As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter…a claim for a new abstract idea is still an abstract idea…Because [novelty and obviousness] are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.” See MPEP § 2106.05(I).
“the focus of its claims include the creation of a new database structure, i.e., an indexed database structure, thereby allowing the computer to more quickly search the database. The system of claim 35 creates such a new database structure. The revised database structure achieved by the Applicant's disclosure solves a computer technical problem, i.e., the existing databases are too disorganized and unstructured to allow real-time searching, thereby making a past patient history unavailable to a clinician attempting to diagnose and treat a present patient malady. Conventional computers do not have the capacity or capability to parse through the electronically stored records in the current database structure. This technical problem is real”; “It will be appreciated that the Applicant's claims 21 and 35 transform the database structure, thereby allowing the computer to readily search and retrieve information from the database. The Applicant's indexed database functions differently from the conventional EHR database. With the Applicant's method and system, the computer can quickly search the alphanumeric codes in contrast to attempting to parse and recognize varying styles of unorganized text and graphics/image data. This transformation in structure improves the capability of the computer. The transformation solves a technical problem within the computer's capability”; “Each claim element describes the use of the computer and computer software. Particularly with regard to the use of machine learning software, the claim elements describe detailed functions to be performed by machine learning”; “Examiner has acknowledged that the claim limitations of the hypothetical claim of example 42 (see below) and the limitations of the Applicant's prior claims are similar…the Applicant's claims are directed to a technical problem, i.e., the inability of computers to timely parse through the existing non-formatted and jumbled text contained in an EHR database…The USPTO summary accompanying the hypothetical claims do not mention a technical problem. Further the focus of the hypothetical claim and the Applicant's claim is the same, i.e., providing real-time access to EHR data stored on computer memory by converting or transforming the data…Like the Applicant's claims 21 and 35, the claim of example 42 converts (or transforms) the data into a different form or structure. This transformed data is accessible in real-time via a network…the technological problem solved by the Applicant's disclosure is that prior to the disclosure, computers did not have the capacity or capability to parse through identified patient medical data in real-time”; “[like Enfish] the Applicant is also creating a new database structure, i.e., a uniform system of indexing databases that increases computer speed and capability (the computer can now search a medical database in real-time)…Like Finian, the Applicant's disclosure allows a computer to perform a task that was previously unachievable…Like the Applicant's disclosure, the databases of Data Engine were constructed in a new way…[like Uniloc] The Applicant's disclosure adds a data field, i.e., the indexing medical codes…[like TecSec] the Applicant's disclosure adds or integrates codes selected from medical code protocols to create and index for EHR data, thereby improving computer functionality and capability”; “transformation or change in database structure achieved by software is patent eligible”; “this indexed database and the device/system that allow search of the database provide a technical solution to a technical problem, again, inability to search an EHR in real-time”; “the Examiner appears at page 42 of the Final Office Action to conclude that the Applicant's disclosure constitutes an "improved abstract idea"”; “the Examiner is stating that the Applicant has achieved a practical application of an abstract idea”:
Applicant argues “the focus of its claims include the creation of a new database structure.” However, Applicant fails to point to the recited claim limitations that reflect the alleged arguments. Moreover, “although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination…As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter…a claim for a new abstract idea is still an abstract idea…Because [novelty and obviousness] are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.” See MPEP § 2106.05(I).
Applicant argues “allowing the computer to more quickly search the database,” “the existing databases are too disorganized and unstructured to allow real-time searching,” “Conventional computers do not have the capacity or capability to parse through the electronically stored records in the current database structure.” However, as stated above, Examiner cannot find and Applicant has not identified any support for the alleged technological problem or other technological problems caused by the technological environment to which the claims are confined in the disclosure of the application (i.e., general purpose computer). The disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing improvements to the functioning of a computer confined by conventional computer standards or to any other technology or technical field. See MPEP § 2106.04(d)(1) and 2106.05(a).
Applicant argues “Each claim element describes the use of the computer and computer software.” However, the claim limitations to which Applicant seems to refer (i.e., electronic device including a memory, a display device, a data input device, software including machine learning software, and database) is described at a high level of generality (¶ 095; ¶ 0114), such that it amounts to no more than mere instructions to apply the exception using generic computer components. 

Applicant argues “Examiner has acknowledged that the claim limitations of the hypothetical claim of example 42 (see below) and the limitations of the Applicant's prior claims are similar.” However, Examiner has never acknowledged such allegations. Applicant then argues “The USPTO summary accompanying the hypothetical claims do not mention a technical problem. Further the focus of the hypothetical claim and the Applicant's claim is the same, i.e., providing real-time access to EHR data stored on computer memory by converting or transforming the data.” Even if the claim limitations of the present invention are similar to that of the claims found eligible in Example 42, the claimed inventions are fundamentally different in scope and the examples should be interpreted based on the asserted fact patterns and other fact patterns may have different eligibility outcomes, as is the case with the claims of the present invention. Example 42 was found to be eligible because the claimed invention provided a technological solution to an identified technological problem; Examiner cannot find and Applicant has not identified any technological problem caused by the technological environment to which the claims are confined.
Applicant argues “the inability of computers to timely parse through the existing non-formatted and jumbled text contained in an EHR database” and “computers did not have the capacity or capability 
Applicant again points to Enfish, Finjin, Uniloc, TecSec, and similar court cases as eligible subject matter. However, as stated above, unlike the aforementioned cases, Examiner cannot find and Applicant has not identified a technological problem caused by the technological environment to which the claims are confined in the disclosure of the application (i.e., general purpose computer). 
Applicant argues “transformation or change in database structure achieved by software is patent eligible.” Per MPEP § 2106.05(c), “It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility.” 
Applicant argues “the Examiner appears at page 42 of the Final Office Action to conclude that the Applicant's disclosure constitutes an "improved abstract idea"” and “the Examiner is stating that the Applicant has achieved a practical application of an abstract idea.” However, an improved an abstract idea is still an abstract idea and does not integrate the judicial exception into a practical application. 
Examiner maintains the 101 rejections of claims 21-38, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (b) regarding the 101 “software per se” rejections, “a database constitutes data held on a computer memory. The database is held on non-transitory memory. Software constitutes instruction of how the data is to be manipulated”: 
It is respectfully submitted that claims 27-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a “database,” and not a computer memory or non-transitory memory. As Applicant states, “a database constitutes data,” which is non-statutory subject matter. Examiner 
Examiner maintains the 101 “software per se” rejections of claims 27-34.
In response to Applicant’s argument that (c) regarding the 103 rejections, the prior art references do not teach the now-canceled claim limitations because “First, the combination of the Sun reference and the Kariathungal reference do not pertain to submission or retrieval of data from a database in real-time during the course of a patient encounter”; “Second, Sun does not integrate the codes with the text of the patient medical condition which are submitted to an EHR database. The Examiner appears to dismiss this missing element as merely something obvious. The Examiner does not, however, make a prima facie case for this. Also the required claim step of "storing, via a computer EHR database having a non-transitory computer memory, the patient specific record comprising the patient identifier and the indexed patient medical condition;" cannot be characterized a statement of intended use. Also this is an explicit claim limitation and not an unclaimed feature stated in the specification”; “Further, the combination of Sun and Kariathungal do not teach using codes for searching a database…Note that claim 21 and 35 require the patient identifier to include the patient name”: 
It is respectfully submitted that Examiner has considered Applicant’s arguments but does not find them persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:
Applicant argues “the combination of the Sun reference and the Kariathungal reference do not pertain to submission or retrieval of data from a database in real-time during the course of a patient encounter” and “the combination of Sun and Kariathungal do not teach using codes for searching a database.” However, Applicant fails to specify what claim limitations the alleged arguments refer to and how or why the combination of Sun and Kariathungal do not teach the claim limitations. The combination of Sun and Kariathungal teach the claim limitations of the present invention, as addressed in the above Office Action.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “integrate the codes with the text of ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626 

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626